                                            27-CV-18-17471
                                                                                                Filed in District Court
          CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 1 of 83                         State of Minnesota
                                                                                                10/17/2018 3:39 PM




 STATE OF MINNESOTA                                                           DISTRICT COURT

 COUNTY OF HENNEPIN                                                FOURTH JUDICIAL DISTRICT

                                                                           Case Type: Other Civil

 Jennifer Song and Scott Wertkin, on behalf                  Court File No. _____________
 of themselves and all others similarly
 situated,

                Plaintiffs,                                  SUMMONS
          v.

 Champion Petfoods USA, Inc. and
 Champion Petfoods LP,

               Defendants.



STATE OF MINNESOTA to the above-named Defendants:

          You are hereby summoned and required to serve upon Plaintiffs’ attorneys an answer to

the Complaint which is herewith served upon you within 20 days after service of this Summons

upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken

against you for the relief demanded in the Complaint.

          You are further notified that this case may be subject to Alternative Dispute Resolution

pursuant to Minn. Stat. § 543.22 and Rule 114.01 of the General Rules of Practice for the District

Courts.
                                27-CV-18-17471
                                                                            Filed in District Court
      CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 2 of 83         State of Minnesota
                                                                            10/17/2018 3:39 PM




Dated: October 17, 2018           LOCKRIDGE GRINDAL NAUEN P.L.L.P.


                                  By: s/ Rebecca A. Peterson
                                  ROBERT K. SHELQUIST, #21310X
                                  REBECCA A. PETERSON, #0392663
                                  100 Washington Avenue South, Suite 2200
                                  Minneapolis, MN 55401
                                  Telephone: (612) 339-6900
                                  Facsimile: (612) 339-0981
                                  E-mail: rkshelquist@locklaw.com
                                         rapeterson@locklaw.com

                                  GUSTAFSON GLUEK, PLLC
                                  DANIEL E. GUSTAFSON, #202241
                                  KARLA M. GLUEK, #238399
                                  RAINA C. BORRELLI, #392127
                                  Canadian Pacific Plaza
                                  120 South 6th Street, Suite 2600
                                  Minneapolis, MN 55402
                                  Telephone: (612) 333-8844
                                  Facsimile: (612) 339-6622
                                  E-mail: dgustafson@gustafsongluek.com
                                  kgluek@gustafsongluek.com
                                  rborrelli@gustafsongluek.com



                                  ROBBINS ARROYO LLP
                                  KEVIN A. SEELY (199982)
                                  STEVEN M. MCKANY (271405)
                                  600 B Street, Suite 1900
                                  San Diego, CA 92101
                                  Telephone: (619) 525-3990
                                  Facsimile: (619) 525-3991
                                  E-mail: kseely@robbinsarroyo.com
                                         smckany@robbinsarroyo.com
                          27-CV-18-17471
                                                                  Filed in District Court
CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 3 of 83     State of Minnesota
                                                                  10/17/2018 3:39 PM




                            CUNEO GILBERT & LADUCA, LLP
                            CHARLES LADUCA
                            KATHERINE VAN DYCK
                            4725 Wisconsin Ave NW, Suite 200
                            Washington, DC 20016
                            Telephone: 202-789-3960
                            Facsimile: 202-789-1813
                            E-mail: kvandyck@cuneolaw.com
                            charles@cuneolaw.com


                            LITE DEPALMA GREENBERG, LLC
                            JOSEPH DEPALMA
                            SUSANA CRUZ HODGE
                            570 Broad Street, Suite 1201
                            Newark, NJ 07102
                            Telephone: (973) 623-3000
                            E-mail: jdepalma@litedepalma.com
                                    scruzhodge@litedepalma.com

                            ANDREWS DEVALERIO LLP
                            Glen Devalerio
                            Daryl Andrews
                            265 Franklin Street, Suite 1702
                            Boston, MA 02110
                            Telephone: (617) 936-2796
                            E-mail: glen@andrewsdevalerio.com
                                    daryl@andrewsdevalerio.com

                            POMERANTZ LLP
                            Gustavo F. Bruckner
                            Samuel J. Adams
                            600 Third Avenue
                            New York, New York 10016
                            Telephone: (212) 661-1100
                            E-mail: gfbruckner@pomlaw.com
                                    sjadams@pomlaw.com

                            Attorneys for Plaintiffs
                                         27-CV-18-17471
                                                                                           Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 4 of 83                   State of Minnesota
                                                                                           10/17/2018 3:39 PM




 STATE OF MINNESOTA                                                    DISTRICT COURT

 COUNTY OF HENNEPIN                                       FOURTH JUDICIAL DISTRICT

                                                                          Case Type: Civil

 Jennifer Song and Scott Wertkin, on             Court File No. _____________
 behalf of themselves and all others
 similarly situated,

                Plaintiffs,                      CLASS ACTION COMPLAINT
           v.
                                                 JURY TRIAL DEMANDED
 Champion Petfoods USA, Inc. and
 Champion Petfoods LP,

                Defendants.



           1.   Plaintiffs Jennifer Song and Scott Wertkin, individually and on behalf of all

others similarly situated, by and through their undersigned attorneys, bring this Class

Action Complaint against Defendants Champion Petfoods USA, Inc. and Champion

Petfoods LP (“Defendants”), for their negligent, reckless, and/or intentional practice of

misrepresenting and failing to fully disclose the presence of heavy metals and toxins in

their pet food sold throughout the United States. Plaintiffs seek both injunctive and

monetary relief on behalf of the proposed Class (defined below), including requiring full

disclosure of all such substances in its marketing, advertising, and labeling and restoring

monies to the members of the proposed Class. Plaintiffs allege the following based upon

personal knowledge as well as investigation by their counsel and as to all other matters,

upon information and belief. Plaintiffs believe that substantial evidentiary support will

exist for the allegations set forth herein after a reasonable opportunity for discovery.


532159.1
                                         27-CV-18-17471
                                                                                              Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 5 of 83                      State of Minnesota
                                                                                              10/17/2018 3:39 PM




DEFENDANTS MARKET THEMSELVES AS ONLY SELLING PREMIUM DOG
   FOOD WITH THE SIMPLE MISSION OF “TO BE TRUSTED BY PET
                         LOVERS”

           2.    Defendants manufacture, market, advertise, label, distribute, and sell pet

food under the brand names Acana and Orijen throughout the United States, including in

this District.

           3.    Defendants have created a niche in the pet food market by “making

biologically ‘appropriate’ pet food- as close to what animals would eat in nature as

possible- and producing it using fresh, natural ingredients…” They then charge a premium

for this purportedly higher-quality food. The founder of the company, Peter Muhlenfeld,

said, “Our core family beliefs are [] entrenched in the company, and that is to make the

very best food.”1

           4.    Defendants tout that “Biologically Appropriate™ ORIJEN represents a new

class of food, designed to nourish dogs and cats according to their evolutionary adaptation

to a diet rich and diverse in fresh meat and protein[]” and that it is “trusted by pet lovers

everywhere.” 2

           5.    Defendants’ packaging and labels further emphasize fresh, quality, and

properly sourced ingredients and even declares its dog food has “ingredients we love”:




1
  The Globe and Mail, “How once-tiny pet-food maker took a bite of the global market,” Jan. 16,
2018,https://www.theglobeandmail.com/report-on-business/small-business/canadian-
powerhouse-export-your-dog-is-eating-it/article37605774/ (last visited Feb. 6, 2018).
2
  https://www.orijen.ca/us/


532159.1                                       2
                                          27-CV-18-17471
                                                                                                    Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 6 of 83                            State of Minnesota
                                                                                                    10/17/2018 3:39 PM




           6.   Yet nowhere in the labeling, advertising, statements, warranties and/or

packaging do Defendants disclose that the Contaminated Pet Foods (defined herein)

contain levels of arsenic, mercury, lead, cadmium and/or BISPHENOL A (“BPA”) — all

known to pose health risks to humans and animals, including dogs: 3

                   arsenic  bpa            mercury
    Product        ug per ug per cadmium ug per                   lead ug
    Name             kg     kg   ug per kg   kg                    per kg
    Acana          3256.40 32.50  113.00    51.20                  249.30
    Regionals
    Wild
    Atlantic New
    England Fish
    and Fresh


3
  All the below pet food collectively is referred to as the “Contaminated Dog Foods.” Discovery
in this action likely will lead to the identification of additional products based on Defendants’
public acknowledgment that their foods do contain heavy metals.


532159.1                                        3
                                     27-CV-18-17471
                                                                             Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 7 of 83     State of Minnesota
                                                                             10/17/2018 3:39 PM




                  arsenic bpa             mercury
 Product          ug per ug per cadmium ug per               lead ug
 Name               kg     kg   ug per kg   kg                per kg
 Greens Dry
 Dog Food

 Orijen Six       3169.80   39.50   200.50        54.90      38.70
 Fish With
 New
 England
 Mackerel,
 Herring,
 Flounder,
 Redfish,
 Monkfish,
 Silver Hake
 Dry Dog
 Food
 Orijen            907.60   0.00    93.20         10.80      489.80
 Original
 Chicken,
 Turkey,
 Wild-Caught
 Fish, Eggs
 Dry Dog
 Food
 Orijen            849.40   43.60   123.10        21.40      167.70
 Regional
 Red Angus
 Beef, Boar,
 Goat, Lamb,
 Pork,
 Mackerel
 Dry Dog
 Food
 Acana             846.40   82.70   37.50             8.70   489.00
 Regionals
 Meadowland
 with Poultry,
 Freshwater
 Fish and
 Eggs Dry
 Dog Food


532159.1                                    4
                                     27-CV-18-17471
                                                                             Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 8 of 83     State of Minnesota
                                                                             10/17/2018 3:39 PM




              arsenic  bpa            mercury
 Product      ug per ug per cadmium ug per                   lead ug
 Name           kg     kg   ug per kg   kg                    per kg
 Acana        358.20 82.90    32.50    14.90                  336.70
 Regionals
 Appalachian
 Ranch with
 Red Meats
 and
 Freshwater
 Catfish Dry
 Dog Food
 Acana        262.80  0.00    30.60    9.60                  305.00
 Regionals
 Grasslands
 with Lamb,
 Trout, and
 Game Bird
 Dry Dog
 Food
 Orijen       1066.50 37.70   62.10    21.70                 138.50
 Regional
 Red Angus
 Beef, Ranch
 Raised
 Lamb, Wild
 Boar, Pork,
 Bison Dry
 Dog Food
 Acana        523.40 102.70   30.90    15.40                 537.40
 Singles Duck
 and Pear
 Formula Dry
 Dog Food


 Acana             401.20   73.20   35.00             3.20   423.40
 Singles
 Lamb and
 Apple
 Formula Dry
 Dog Food


532159.1                                    5
                                     27-CV-18-17471
                                                                             Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 9 of 83     State of Minnesota
                                                                             10/17/2018 3:39 PM




                  arsenic bpa             mercury
 Product          ug per ug per cadmium ug per               lead ug
 Name               kg     kg   ug per kg   kg                per kg
 Acana            292.90 62.20    27.80    3.30               290.20
 Heritage
 Free-Run
 Poultry
 Formula Dry
 Dog Food
 Acana             977.70   0.00    56.20         27.40      486.80
 Heritage
 Freshwater
 Fish Formula
 Dry Dog
 Food
 Orijen            23.13    6.02    27.64             5.35   12.26
 Tundra
 Freeze Dried
 Venison,
 Elk, Bison,
 Quail,
 Steelhead
 Trout Wet
 Dog Food
 Orijen Adult      23.21    13.41    7.74             9.45    7.33
 Dog Freeze
 Dried
 Chicken,
 Turkey,
 Wild-Caught
 Fish, Eggs
 Wet Dog
 Food


 Orijen            102.66   0.00    23.40         19.60      16.85
 Regional
 Red Freeze
 Dried Angus
 Beef, Ranch
 Raised
 Lamb, Wild


532159.1                                    6
                                      27-CV-18-17471
                                                                              Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 10 of 83     State of Minnesota
                                                                              10/17/2018 3:39 PM




               arsenic  bpa            mercury
 Product       ug per ug per cadmium ug per                   lead ug
 Name            kg     kg   ug per kg   kg                    per kg
 Boar, Pork,
 Bison Wet
 Dog Food
 Orijen Six    2173.90 39.70   92.20    58.80                  55.10
 Fish Wild-
 Caught
 Regional
 Saltwater
 and
 Freshwater
 Fish Dry
 Dog Food
 Orijen        1628.50 40.30  134.50    43.60                 471.80
 Tundra Goat,
 Venison,
 Mutton,
 Bison, Arctic
 Char, Rabbit
 Dry Dog
 Food
 Orijen Grain 791.20 32.20     87.20    12.20                 490.80
 Free Puppy
 Chicken,
 Turkey,
 Wild-Caught
 Fish, Eggs
 Dry Dog
 Food



 Acana             1510.70   40.10   112.20        29.60      251.10
 Singles
 Mackerel
 and Greens
 Formula Dry
 Dog Food
 Acana             384.80    58.30   24.40             6.40   1731.90
 Heritage


532159.1                                     7
                                       27-CV-18-17471
                                                                                     Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 11 of 83            State of Minnesota
                                                                                     10/17/2018 3:39 PM




                   arsenic bpa             mercury
 Product           ug per ug per cadmium ug per                lead ug
 Name                kg     kg   ug per kg   kg                 per kg
 Meats
 Formula Dry
 Dog Food
 Acana             373.70   57.60     25.60             4.00   329.60
 Singles Pork
 and Squash
 Formula Dry
 Dog Food


           7.   Defendants warrant, promise, represent, label and/or advertise that the

Contaminated Pet Foods are free of any heavy metals and/or chemicals like BPA by

assuring the food represents an evolutionary diet that mirrors that of a wolf – free of

anything “nature did not intend for your dog to eat.”




532159.1                                      8
                                          27-CV-18-17471
                                                                                             Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 12 of 83                    State of Minnesota
                                                                                             10/17/2018 3:39 PM




           8.   Defendants assert that: “Virtually All Of The Nutrients In Acana Are Natural

And Not Synthetic.”4 Defendants make a similar claim to the Orijen Dog Foods in

maintaining that that the main source of any nutrient in Orijen is from a natural source.5

           9.   Defendants further warrant, promise, represent, advertise and declare that the

Contaminated Dog Foods are made with protein sources that are “Deemed fit for human

consumption:”




4
    https://acana.com/wp-content/uploads/2015/10/DS-ACANA-Dog-Brochure-002.pdf
5
    https://www.orijen.ca/us/foods/dog-food/dry-dog-food/tundra/


532159.1                                        9
                                           27-CV-18-17471
                                                                                              Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 13 of 83                     State of Minnesota
                                                                                              10/17/2018 3:39 PM




THE INCLUSION OF HEAVY METALS, BPA AND ANY OTHER CHEMICALS
 AT ANY LEVEL WOULD BE MATERIAL TO A REASONABLE CONSUMER
   BASED ON THE INHERENT AND KNOWN RISKS OF CONSUMPTION
                      AND/OR EXPOSURE
Heavy Metals

           10.   Based on the risks associated with exposure to higher levels of arsenic, both

the U.S. Environmental Protection Agency (“EPA”) and U.S. Food and Drug

Administration (“FDA”) have set limits concerning the allowable limit of arsenic at 10

parts per billion (“ppb”) for human consumption in apple juice (regulated by the FDA) and

drinking water (regulating by the EPA). 6

           11.   Moreover, the FDA is considering limiting the action level for arsenic in rice

cereals for infants to 100 ppb. 7

           12.   The Contaminated Dog Foods also contain lead, which is another carcinogen

and developmental toxin known to cause health problems. Exposure to lead in food builds

up over time. Buildup can and has been scientifically demonstrated to lead to the

development of chronic poisoning, cancer, developmental, and reproductive disorders, as

well as serious injuries to the nervous system, and other organs and body systems.

           13.   The Contaminated Dog Foods also contain mercury, which can cause

damage to the cardiovascular system, nervous system, kidneys, and digestive tract in dogs.




6
  The FDA has taken action based on consumer products exceeding this limit, including testing
and sending warning letters to the manufacturers. See, e.g., Warning Letter from FDA to Valley
Processing, Inc. (June 2, 2016), https://www.fda.gov/iceci/enforcementactions/warningletters
/2016/ucm506526.htm.
7
  FDA, Draft Guidance for Industry: Inorganic Arsenic in Rice Cereals for Infants: Action Level
(Apr. 2016), https://www.fda.gov/downloads/Food/GuidanceRegulation/GuidanceDocuments
RegulatoryInformation/UCM493152.pdf.


532159.1                                        10
                                         27-CV-18-17471
                                                                                         Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 14 of 83                State of Minnesota
                                                                                         10/17/2018 3:39 PM




Continued exposure can also injure the inner surfaces of the digestive tract and abdominal

cavity, causing lesions and inflammation. There have also been reports of lesions in the

central nervous system (spinal cord and brain), kidneys, and renal glands. 8

           14.   Finally, the Contaminated Dog Foods contain cadmium which has been

observed to cause anemia, liver disease, and nerve or brain damage in animals eating or

drinking cadmium. The U.S. Department of Health and Human Services has determined

that cadmium and cadmium compounds are known human carcinogens and the EPA has

likewise determined that cadmium is a probable human carcinogen. 9

           15.   Indeed, the FDA has acknowledged that “exposure to [these four heavy]

metals are likely to have the most significant impact on public health” and has prioritized

them in connection with its heavy metals workgroup looking to reduce the risks associated

with human consumption of heavy metals. 10

           16.   Despite the known risks of exposure to these heavy metals, Defendants have

negligently, recklessly, and/or knowingly sold the Contaminated Dog Foods without

disclosing they contain levels of arsenic, mercury, cadmium and lead to consumers like

Plaintiffs. Indeed, Defendants have publicly acknowledge that consumers “have deep

feelings and a sense of responsibility for the well-being of their dogs and cats.” 11




8
  https://wagwalking.com/condition/mercury-poisoning
9
  https://www.atsdr.cdc.gov/phs/phs.asp?id=46&tid=15
10
   https://www.fda.gov/Food/FoodborneIllnessContaminants/Metals/default.htm
11
   https://www.theglobeandmail.com/amp/report-on-business/small-business/canadian-
powerhouse-export-your-dog-is-eating-it/article37605774/



532159.1                                      11
                                          27-CV-18-17471
                                                                                           Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 15 of 83                  State of Minnesota
                                                                                           10/17/2018 3:39 PM




           17.   Additionally, Defendants knew or should have been aware that a consumer

would be feeding the Contaminated Dog Foods multiple times each day to his or her dog,

making it the main, if not only, source of food for the dog. This leads to repeated exposure

of the heavy metals to the dog.

           18.   Defendants have wrongfully and misleadingly advertised and sold the

Contaminated Dog Foods without any label or warning indicating to consumers that these

products contain heavy metals, or that these toxins can over time accumulate in the dog’s

body to the point where poisoning, injury, and/or disease can occur.

           19.   Defendants’ omissions are material, false, misleading, and reasonably likely

to deceive the public. This is true especially in light of the long-standing campaign by

Defendants to market the Contaminated Dog Foods as healthy and safe to induce

consumers, such as Plaintiffs, to purchase the products. For instance, Defendants market

the Contaminated Dog Foods as “Biologically Appropriate,” using “Fresh Regional

Ingredients” comprised of 100 percent meat, poultry, fish, and/or vegetables, both on the

products’ packaging and on Defendants’ websites.

           20.   Moreover, Defendants devote significant web and packaging space to the

marketing of their DogStar® Kitchens, which they tell consumers “are the most advanced

pet food kitchens on earth, with standards that rival the human food processing industry.”

           21.   Defendants state on their website that the Orijen pet foods “feature[]

unmatched and unique inclusions of meat, naturally providing everything your dog or cat

needs to thrive.” Defendants further promise on the products’ packaging and on its website




532159.1                                       12
                                         27-CV-18-17471
                                                                                         Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 16 of 83                State of Minnesota
                                                                                         10/17/2018 3:39 PM




that its Orijen and Acana foods are “guaranteed” to “keep your dog happy, healthy, and

strong.”

           22.   Using such descriptions and promises makes Defendants' advertising

campaign deceptive based on presence of heavy metals in the Contaminated Dog Foods.

Reasonable consumers, like Plaintiffs, would consider the mere inclusion of heavy metals

in the Contaminated Dog Foods as a material fact in considering what pet food to purchase.

Defendants' above-referenced statements, representations, partial disclosures, and

omissions are false, misleading, and crafted to deceive the public as they create an image

that the Contaminated Dog Foods are healthy, safe, and free of contaminants such as

arsenic and lead. Moreover, Defendants knew or should have reasonably expected that the

presence of heavy metals in its Contaminated Dog Foods is something an average

consumer would consider in purchasing dog food.           Defendants' representations and

omissions are false, misleading, and reasonably likely to deceive the public.

           23.   Moreover, a reasonable consumer, such as Plaintiffs and other members of

the Classes (as defined herein), would have no reason to not believe and/or anticipate that

the Contaminated Dog Foods are "“Biologically Appropriate” foods that use “Fresh

Regional Ingredients” consisting only of meat, poultry, fish, and vegetables.        Non-

disclosure and/or concealment of the toxins in the Contaminated Dog Foods coupled with

the misrepresentations alleged herein by Defendants suggesting that the food provides

complete health and is safe is intended to and does, in fact, cause consumers to purchase a

product Plaintiffs and members of the classes not have bought if the true quality and




532159.1                                      13
                                           27-CV-18-17471
                                                                                             Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 17 of 83                    State of Minnesota
                                                                                             10/17/2018 3:39 PM




ingredients were disclosed. As a result of these false or misleading statements and

omissions, Defendants have generated substantial sales of the Contaminated Dog Foods.

           24.   The expectations of reasonable consumers and deception of these consumers

by Defendants’ advertising, misrepresentations, packaging, labeling is further highlighted

by the public reaction to this lawsuit as reported by various websites.

           25.   Plaintiffs bring this action individually and on behalf of all other similarly

situated consumers within Minnesota who purchased the Contaminated Dog Foods, in

order to cause the disclosure of the presence of heavy metals that pose a known risk to both

humans and animals in the Contaminated Dog Foods, to correct the false and misleading

perception Defendants have created in the minds of consumers that the Contaminated Dog

Foods are high quality, safe, and healthy and to obtain redress for those who have

purchased the Contaminated Dog Foods.

Bisphenol A (“BPA”)

           26.   The dangers of BPA in human food are recognized by the FDA, along with

various states. For instance, manufacturers and wholesalers are prohibited from selling

any children’s products that contain BPA and any infant formula, baby food, or toddler

food stored in containers with intentionally added BPA.

           27.   Still, certain Contaminated Dog Foods are sold by Defendants that contain

levels of BPA—an industrial chemical that “‘is an endocrine disruptor. It’s an industrial

chemical that according to Medical News Today’ . . . interferes with the production,

secretion, transport, action, function and elimination of natural hormones.’” BPA has been




532159.1                                        14
                                        27-CV-18-17471
                                                                                           Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 18 of 83                  State of Minnesota
                                                                                           10/17/2018 3:39 PM




linked to various health issues, including reproductive disorders, heart disease, diabetes,

cancer, and neurological problems. 12

           28.   Despite the presence of this harmful chemical, Defendants prominently

warrant, claim, feature, represent, advertise, or otherwise market the Contaminated Dog

Foods as made from “Biologically Appropriate” and “Fresh Regional Ingredients”

consisting entirely of fresh meat, poultry, fish, and vegetables.        Indeed, each bag

prominently displays the percentage of these ingredients on the front.

           29.   Defendants’ website and packaging also warrants, claims, features,

represents, advertises, or otherwise markets that its products are natural. In fact, Orijen’s

slogan is “Nourish as Nature Intended.”




12
  Christian Nordquist, Bisphenol A: How Does It Affect Our Health? Medical News Today
(May 24, 2017), https://www.medicalnewstoday.com/articles/221205.php.


532159.1                                     15
                                            27-CV-18-17471
                                                                                                Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 19 of 83                       State of Minnesota
                                                                                                10/17/2018 3:39 PM




           30.    In promoting their promise, warranty, claim, representation, advertisement,

or otherwise marketing that the Contaminated Dog Foods are safe and pure, Defendants

further assure its customers:

           Equipped with state-of-the-art fresh food processing technologies, our
           DogStar® kitchens feature 25,000 square feet of cooler space, capable of
           holding over 500,000 pounds of fresh local meats, fish and poultry, plus fresh
           whole local fruits and vegetables.

           Unmatched by any pet food maker, our ingredients are deemed fit for human
           consumption when they arrive at our kitchens fresh, bursting with goodness,
           and typically within 48 hours from when they were harvested.

           31.    To this end, Defendants’ websites further warrants, claims, features,

represents, advertises, or otherwise markets that the Contaminated Dog Foods are

manufactured in such a way that would prevent BPA forming by closely monitoring

temperatures and quality:

           “[O]ur unique Votator Heat Exchangers bring chilled fresh ingredients to room
           temperature without introducing water or steam, which enables us to add even more
           fresh meats into our foods.”

           “Referred to as ‘the most significant preconditioning development for extrusion
           cooking in the last 20 years,’ our High Intensity Preconditioners were custom-built
           for DogStar®, feeding fresh meats from the Votators to Extruders at rates previously
           unheard of, and without high temperatures.”

           “At the heart of our kitchens is a twin thermal extruder which is fed fresh ingredients
           from our High Intensity Preconditioner.

           The first of its kind in North America, it took 11 months to build, and features
           custom steam injection to enable very high fresh meat inclusions and a gentle
           cooking process which helps further reduce the carbohydrates in our foods and
           preserves their natural goodness.”

           32.    Thus, Defendants engaged in deceptive advertising and labeling practice by

expressly warranting, claiming, stating, featuring, representing, advertising, or otherwise


532159.1                                         16
                                           27-CV-18-17471
                                                                                             Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 20 of 83                    State of Minnesota
                                                                                             10/17/2018 3:39 PM




marketing on Acana and Orijen labels and related websites that the Contaminated Dog

Foods are natural, fit for human consumption, fit for canine consumption, and made from

“Biologically Appropriate” and “Fresh Regional Ingredients” consisting entirely of fresh

meat, poultry, fish, and vegetables when they contain the non-naturally occurring chemical

BPA.

           33.   Based on these false representations, Defendants charge a premium, knowing

that the claimed natural make-up of the Contaminated Dog Foods (as well as all of the

other alleged false and/or misleading representations discussed herein) is something an

average consumer would consider as a reason in picking a more expensive dog food. By

negligently and/or deceptively representing, marketing, and advertising the Contaminated

Dog Foods as natural, fit for human consumption, fit for canine consumption, natural, and

made from “Biologically Appropriate” and “Fresh Regional Ingredients” consisting

entirely of fresh meat, poultry, fish, and vegetables, Defendants wrongfully capitalized on,

and reaped enormous profits from, consumers’ strong preference for natural pet food

products.

           34.   Plaintiffs bring this action individually and on behalf of all other similarly

situated consumers within Minnesota who purchased the Contaminated Dog Foods, in

order to cause the disclosure of the presence of BPA that pose a known risk to both humans

and animals in the Contaminated Dog Foods, to correct the false and misleading perception

Defendants have created in the minds of consumers that the Contaminated Dog Foods are

high quality, safe, and healthy and to obtain redress for those who have purchased the

Contaminated Dog Foods.


532159.1                                        17
                                           27-CV-18-17471
                                                                                              Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 21 of 83                     State of Minnesota
                                                                                              10/17/2018 3:39 PM




                               JURISDICTION AND VENUE

           35.   This is a civil case in which the Court has original jurisdiction under the

Constitution of the State of Minnesota, Article 6, §3.

           36.   Plaintiffs do not assert any claims arising under federal law.

           37.   The Court has personal jurisdiction over Defendants because they have

transacted substantial business in Minnesota, and have committed acts inside and outside

of Minnesota that caused injury or property damage in Minnesota to Minnesota residents.

           38.   Venue is proper in Hennepin County under Minn. Stat. §§ 542.01, 542.02,

and 542.11 because Plaintiff Song resides in this district and suffered injury as a result of

Defendants' acts in this district, many of the acts and transactions giving rise to this action

occurred in this district, Defendants conduct substantial business in this district, Defendants

have intentionally availed themselves of the laws and markets of this district, and

Defendants are subject to personal jurisdiction in this district.

                                           PARTIES

           39.   Plaintiff Jennifer Song (“Plaintiff Song”) is, and at all times relevant hereto

has been, a citizen of the state of Minnesota who resides in Hennepin County. Plaintiff

Song purchased the following Contaminated Dog Foods and fed the food to her 12-year-

old pug, Suzy, and a recently rescued 6-year-old Pomeranian mix, Bee: Orijen Six Fish

With New England Mackerel, Herring, Flounder, Redfish, Monkfish, Silver Hake Dry Dog

Food; Orijen Regional Red with Angus Beef, Wild Boar, Boer Goat, Romney Lamb,

Yorkshire Pork & Wild Mackerel, Orijen Regional Red Angus Beef, Ranch Raised Lamb,

Wild Boar, Pork, Bison Dry Dog Food, Acana Regionals Grasslands with Lamb, Trout,


532159.1                                        18
                                          27-CV-18-17471
                                                                                          Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 22 of 83                 State of Minnesota
                                                                                          10/17/2018 3:39 PM




and Game Bird Dry Dog Food, Acana Regionals Wild Atlantic New England Fish and

Fresh Greens Dry Dog Food, Acana Regionals Meadowland with Poultry, Freshwater Fish

and Eggs Dry Dog Food, Acana Regionals Appalachian Ranch with Red Meats and

Freshwater Catfish Dry Dog Food and Orijen Original Chicken, Turkey, Wild-Caught Fish,

Eggs Dry Dog Food. Plaintiff Song began purchasing the Contaminated Dog Foods on or

around November 6, 2016 and continued to purchase approximately two 4.5-pound bags

monthly (priced at around $22.00 per bag) until approximately February 2018 when she

discovered that the food was contaminated. Plaintiff purchased the Contaminated Dog

Foods from Chuck & Don’s in Minnesota. Prior to purchasing the Contaminated Dog

Foods, Plaintiff saw the products the nutritional claims on the packaging, which she relied

on in deciding to purchase the Contaminated Dog Foods. During that time, based on the

false and misleading claims, warranties, representations, advertisements and other

marketing by Defendants, Plaintiff was unaware that the Contaminated Dog Foods

contained any level of heavy metals, chemicals or toxins and would not have purchased

the food if that was fully disclosed. Plaintiff Song was injured by paying a premium for the

Contaminated Dog Foods that have no or de minimis value based on the presence of the

alleged heavy metals, chemicals and toxins.

           40.   Plaintiff Scott Wertkin (“Plaintiff Wertkin”) is, and at all times relevant

hereto has been, a citizen of the state of Minnesota who resides in Ramsey County. Plaintiff

Wertkin purchased the following Contaminated Dog Foods and fed the food to his five-

year old golden retriever Poodle Mix, Butter: Orijen Grain Free Puppy Chicken, Turkey,

Wild-Caught Fish, Eggs Dry Dog Food; Orijen Six Fish With New England Mackerel,


532159.1                                       19
                                          27-CV-18-17471
                                                                                           Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 23 of 83                  State of Minnesota
                                                                                           10/17/2018 3:39 PM




Herring, Flounder, Redfish, Monkfish, Silver Hake Dry Dog Food; Acana Singles Limited

Ingredient Diet Duck and Pear Formula Grain Free Dry Dog Food; and Acana Lamb and

Apples singles Formula. Plaintiff Wertkin began purchasing the Contaminated Dog Foods

on or around October 2013 and continued to purchase the food every 4-6 weeks until

approximately February 2018 when he discovered that the food was contaminated.

Plaintiff Wertkin purchased the Contaminated Dog Foods from Chuck & Don’s in St. Paul,

Minnesota. Prior to purchasing the Contaminated Dog Foods, Plaintiff Wertkin saw the

products the nutritional claims on the packaging, which he relied on in deciding to purchase

the Contaminated Dog Foods. During that time, based on the false and misleading claims,

warranties, representations, advertisements and other marketing by Defendants, Plaintiff

Wertkin was unaware that the Contaminated Dog Foods contained any level of heavy

metals, chemicals or toxins and would not have purchased the food if that was fully

disclosed. Plaintiff Wertkin was injured by paying a premium for the Contaminated Dog

Foods that have no or de minimis value based on the presence of the alleged heavy metals,

chemicals and toxins.

           41.   As the result of Defendants’ negligent, reckless, and/or knowingly deceptive

conduct as alleged herein, Plaintiffs were injured when they paid the purchase price or a

price premium for the Contaminated Dog Foods that did not deliver what was promised.

They paid the premium price on the assumption that the labeling of the Contaminated Dog

Foods was accurate and that it was healthy, superior quality, natural, and safe for dogs to

ingest. Plaintiffs would not have paid this money had they known that the Contaminated

Dog Foods contained any levels of the heavy metals, chemicals and/or toxins. Plaintiffs


532159.1                                       20
                                        27-CV-18-17471
                                                                                         Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 24 of 83                State of Minnesota
                                                                                         10/17/2018 3:39 PM




were further injured because the Contaminated Dog Foods that have no or de minimis value

based on the presence of the alleged heavy metals, chemicals and toxins. Damages can be

calculated through expert testimony at trial. Further, should Plaintiffs encounter the

Contaminated Dog Foods in the future, they could not rely on the truthfulness of the

packaging, absent corrective changes to the packaging and advertising of the Contaminated

Dog Foods.

           42.   Defendant Champion Petfoods USA Inc. (“Champion USA”) is incorporated

in Delaware. Its headquarters and principal place of business, as of March 2016, is located

at 12871 Bowling Green Road, Auburn, KY 42206. Since that time, all Contaminated Pet

Foods sold in the United States are manufactured, sourced and sold by Champion USA.

           43.   Defendant Champion Petfoods LP (“Champion Canada”) is a Canadian

limited partnership with its headquarters and principal place of business located at 11403-

186 St NW, Edmonton, Alberta T5S 2W6. Defendant Champion Canada wholly owns,

operates, and/or controls Defendant Champion USA. Prior to March 2016, all

Contaminated Pet Foods sold in the United States were manufactured, sourced and sold by

Champion Canada.

           44.   Defendants formulate, develop, manufacture, label, distribute, market,

advertise, and sell the Contaminated Dog Foods under the dog food brand names Orijen

and Acana throughout the United States, including in this District, during Class Period

(defined below). The advertising, labeling, and packaging for the Contaminated Dog

Foods, relied upon by Plaintiffs, was prepared, reviewed, and/or approved by Defendants

and their agents, and was disseminated by Defendants and their agents through marketing,


532159.1                                     21
                                       27-CV-18-17471
                                                                                        Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 25 of 83               State of Minnesota
                                                                                        10/17/2018 3:39 PM




advertising, packaging, and labeling that contained the misrepresentations alleged herein.

The marketing, advertising, packaging and labeling for the Contaminated Dog Foods was

designed to encourage consumers to purchase the Contaminated Dog Foods and reasonably

misled the reasonable consumer, i.e., Plaintiffs and the Classes, into purchasing the

Contaminated Dog Foods. Defendants own, manufacture, and distribute the Contaminated

Dog Foods, and created, allowed, negligently oversaw, and/or authorized the unlawful,

fraudulent, unfair, misleading, and/or deceptive labeling and advertising for the

Contaminated Dog Foods.




532159.1                                    22
                                           27-CV-18-17471
                                                                                      Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 26 of 83             State of Minnesota
                                                                                      10/17/2018 3:39 PM




                                  FACTUAL ALLEGATIONS

The Contaminated Dog Foods

           45.      The Contaminated Dog Foods include the following:

                 a. Acana Regionals Appalachian Ranch with Ranch-Raised Red Meats &

                    Freshwater Catfish




532159.1                                        23
                                       27-CV-18-17471
                                                                                      Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 27 of 83             State of Minnesota
                                                                                      10/17/2018 3:39 PM




             b. Acana Regionals Grasslands with Grass-Fed Kentucky Lamb, Freshwater

                Trout & Game Bird




532159.1                                    24
                                       27-CV-18-17471
                                                                                     Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 28 of 83            State of Minnesota
                                                                                     10/17/2018 3:39 PM




             c. Acana Regionals Meadowland with Free-Run Poultry, Freshwater Fish, and

                Nest-Laid Eggs




532159.1                                    25
                                       27-CV-18-17471
                                                                                   Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 29 of 83          State of Minnesota
                                                                                   10/17/2018 3:39 PM




             d. Acana Regionals Wild Atlantic with New Wild New England Fish & Fresh

                Kentucky Greens




532159.1                                    26
                                          27-CV-18-17471
                                                                                      Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 30 of 83             State of Minnesota
                                                                                      10/17/2018 3:39 PM




             e. Orijen Original with Fresh Free-Run Chicken and Turkey, Wild-Caught

                Fish and Nest-Laid Eggs




532159.1                                       27
                                       27-CV-18-17471
                                                                                    Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 31 of 83           State of Minnesota
                                                                                    10/17/2018 3:39 PM




             f. Orijen Regional Red with Angus Beef, Wild Boar, Boer Goat, Romney

                Lamb, Yorkshire Pork & Wild Mackerel




532159.1                                    28
                                       27-CV-18-17471
                                                                                      Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 32 of 83             State of Minnesota
                                                                                      10/17/2018 3:39 PM




             g. Orijen Regional Red Angus Beef, Ranch Raised Lamb, Wild Boar, Pork,

                Bison Dry Dog Food




532159.1                                    29
                                        27-CV-18-17471
                                                                                         Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 33 of 83                State of Minnesota
                                                                                         10/17/2018 3:39 PM




             h. Orijen Six Fish with New England Mackerel, Herring, Flounder, Redfish,

                Monkfish and Silver Hake




532159.1                                     30
                                      27-CV-18-17471
                                                                              Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 34 of 83     State of Minnesota
                                                                              10/17/2018 3:39 PM




             i. Acana Singles Duck and Pear Formula Dry Dog Food




532159.1                                   31
                                      27-CV-18-17471
                                                                              Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 35 of 83     State of Minnesota
                                                                              10/17/2018 3:39 PM




             j. Acana Singles Lamb and Apple Formula Dry Dog Food




532159.1                                   32
                                      27-CV-18-17471
                                                                              Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 36 of 83     State of Minnesota
                                                                              10/17/2018 3:39 PM




             k. Acana Heritage Free-Run Poultry Formula Dry Dog Food




532159.1                                   33
                                       27-CV-18-17471
                                                                              Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 37 of 83     State of Minnesota
                                                                              10/17/2018 3:39 PM




             l. Acana Heritage Freshwater Fish Formula Dry Dog Food




532159.1                                    34
                                        27-CV-18-17471
                                                                                         Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 38 of 83                State of Minnesota
                                                                                         10/17/2018 3:39 PM




             m. Orijen Tundra Freeze-Dried Venison, Elk, Bison, Quail, Steelhead Trout

                Wet Dog Food




             n. Orijen Adult Dog Freeze-Dried Chicken, Turkey, Wild Caught Fish, Eggs

                Wet Dog Food




532159.1                                     35
                                       27-CV-18-17471
                                                                                       Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 39 of 83              State of Minnesota
                                                                                       10/17/2018 3:39 PM




             o. Orijen Regional Red Freeze-Dried Angus Beef, Ranch Raised Lamb, Wild

                Boar, Pork, Bison Wet Dog Food




             p. Orijen Regional Red Angus Beef, Ranch Raised Lamb, Wild Boar, Pork,

                Bison Dry Dog Food




532159.1                                    36
                                        27-CV-18-17471
                                                                                         Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 40 of 83                State of Minnesota
                                                                                         10/17/2018 3:39 PM




             q. Orijen Six Fish Wild-Caught Regional Saltwater and Freshwater Fish Dry

                Dog Food




             r. Orijen Tundra Goat, Venison, Mutton, Bison, Arctic Char, Rabbit Dry Dog

                Food




532159.1                                     37
                                       27-CV-18-17471
                                                                                      Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 41 of 83             State of Minnesota
                                                                                      10/17/2018 3:39 PM




             s. Orijen Grain Free Puppy Chicken, Turkey, Wild-Caught Fish, Eggs Dry

                Dog Food




532159.1                                    38
                                      27-CV-18-17471
                                                                              Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 42 of 83     State of Minnesota
                                                                              10/17/2018 3:39 PM




             t. Acana Singles Mackerel and Greens Formula Dry Dog Food




532159.1                                   39
                                      27-CV-18-17471
                                                                              Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 43 of 83     State of Minnesota
                                                                              10/17/2018 3:39 PM




             u. Acana Heritage Meats Formula Dry Dog Food




532159.1                                   40
                                      27-CV-18-17471
                                                                              Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 44 of 83     State of Minnesota
                                                                              10/17/2018 3:39 PM




             v. Acana Singles Pork and Squash Formula Dry Dog Food




532159.1                                   41
                                          27-CV-18-17471
                                                                                           Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 45 of 83                  State of Minnesota
                                                                                           10/17/2018 3:39 PM




Heavy Metals Create Known Risks When Ingested

           46.   Toxins like arsenic, mercury, cadmium and lead can cause serious illness to

humans and animals. A company should be vigilant to take all reasonable steps to avoid

causing family pets to ingest these toxins.

           47.   Arsenic is a semi-metal element in the periodic table. It is odorless and

tasteless. Arsenic occurs naturally in the environment as an element of the earth's crust; it

is found in rocks, soil, water, air, plants, and animals. Arsenic is combined with other

elements such as oxygen, chlorine, and sulfur to form inorganic arsenic compounds.

Historically, arsenic compounds were used in many industries, including: (i) as a

preservative in pressure-treated lumber; (ii) as a preservative in animal hides; (iii) as an

additive to lead and copper for hardening; (iv) in glass manufacturing; (v) in pesticides;

(vi) in animal agriculture; and (vii) as arsine gas to enhance junctions in semiconductors.

The United States has canceled the approvals of some of these uses, such as arsenic-based

pesticides, for health and safety reasons. Some of these cancellations were based on

voluntary withdrawals by producers. For example, manufacturers of arsenic-based wood

preservatives voluntarily withdrew their products in 2003 due to safety concerns, and the

EPA signed the cancellation order. In the Notice of Cancellation Order, the EPA stated

that it “believes that reducing the potential residential exposure to a known human

carcinogen is desirable.” Arsenic is an element—it does not degrade or disappear.

           48.   Inorganic arsenic is a known cause of human cancer. The association

between inorganic arsenic and cancer is well documented. As early as 1879, high rates of

lung cancer in miners from the Kingdom of Saxony were attributed, in part, to inhaled


532159.1                                       42
                                          27-CV-18-17471
                                                                                            Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 46 of 83                   State of Minnesota
                                                                                            10/17/2018 3:39 PM




arsenic. By 1992, the combination of evidence from Taiwan and elsewhere was sufficient

to conclude that ingested inorganic arsenic, such as is found in contaminated drinking water

and food, was likely to increase the incidence of several internal cancers. The scientific

link to skin and lung cancers is particularly strong and longstanding, and evidence supports

conclusions that arsenic may cause liver, bladder, kidney, and colon cancers as well.

           49.   Lead is a metallic substance formerly used as a pesticide in fruit orchards,

but the use of such pesticides is now prohibited in the United States. Lead, unlike many

other poisons, builds up in the body over time as the person is exposed to and ingests it,

resulting in a cumulative exposure which can, over time, become toxic and seriously

injurious to health. Lead poisoning can occur from ingestion of food or water containing

lead. Acute or chronic exposure to material amounts of lead can lead to severe brain and

kidney damage, among other issues, and ultimately cause death.

           50.   In recognition of the dangers of lead, the State of Minnesota has enacted the

Lead Poisoning Prevention Act. In 2014, the Minnesota Commissioner of Health defined,

under Minnesota Statute 144.9501, an “elevated blood lead level” as “a diagnostic blood

lead test with a result that is equal to or greater than five micrograms of lead per deciliter

of whole blood in any person.”

           51.   The State of Minnesota also recognizes the dangers of arsenic and prohibits

the sale or use of “any fertilizer containing more than 500 parts per million by weight of

arsenic.”




532159.1                                       43
                                          27-CV-18-17471
                                                                                           Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 47 of 83                  State of Minnesota
                                                                                           10/17/2018 3:39 PM




           52.   The FDA has set standards that regulate the maximum parts per billion of

lead permissible in water: bottled water cannot contain more than 5 ppb of total lead or 10

ppb of total arsenic. See 21 C.F.R. §165.110(b)(4)(iii)(A).

           53.   Mercury is a known toxin that creates health risks to both humans and

animals. The impact of the various ways humans and animals are exposed and ingest

mercury has been studied for years. In fact, in as early as 1997, the EPA issued a report to

Congress that detailed the health risks to both humans and animals. 13

           54.   Based on the toxicity and risks of Mercury, regulations have been enacted at

both the Federal and state level.

           55.   Cadmium is likewise a known toxin that creates risk when ingested by

animals or humans. It has been specifically noted that “Kidney and bone effects have []

been observed in laboratory animals ingesting cadmium. Anemia, liver disease, and nerve

or brain damage have been observed in animals eating or drinking cadmium.” 14

Defendants Falsely Advertise the Contaminated Dog Foods as Nutritious, Superior
Quality, Pure, and Healthy While Omitting Any Mention of the Heavy Metals, as Well
as Claim the Foods Are Natural, Pure, and Safe Despite the Inclusion of the Industrial
Chemical BPA

           56.   Defendants formulate, develop, manufacture, label, package, distribute,

market, advertise, and sell their extensive Acana and Orijen lines of dry and freeze-dried

pet food products across the United States, including the Contaminated Dog Foods.




13
     https://www3.epa.gov/airtoxics/112nmerc/volume5.pdf
14
     https://www.atsdr.cdc.gov/ToxProfiles/tp5-c1-b.pdf


532159.1                                       44
                                         27-CV-18-17471
                                                                                            Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 48 of 83                   State of Minnesota
                                                                                            10/17/2018 3:39 PM




           57.   Defendants tout themselves as “a leader and innovator in making pet foods,

Champion works to our own standards. These are our standards, not USDA, not FDA, not

CFIA. These agencies set minimum standards which we exceed exponentially.

Why? Because our Mission and our Values dictate that we do, and that’s what pet lovers

expect from us.

           58.   In 2016, Defendants opened DogStar Kitchens, a 371,100 square foot

production facility on 85 acres of land outside Bowling Green, KY. This facility has the

capacity to produce up to 220 million pounds of Acana and Orijen pet food per year. The

CEO of Champion Pet Foods, Frank Burdzy, said, “The US is our fastest growing market.”
15
     Prior to this facility’s construction, Defendants’ Acana and Orijen products were

exclusively manufactured in Canada. Since that facility began production, all Acana and

Orijen foods sold in the United States are manufactured at the DogStar Kitchens facility.

           59.   Defendants have represented that its DogStar Kitchens meet the European

Union’s standard for pet food ingredients processing. They have also represented a

commitment to using fresh and local ingredients, including wild-caught fish.

           60.   Defendants have represented that its DogStar Kitchens meet the European

Union’s standard for pet food ingredients processing. They have also represented a

commitment to using fresh and local ingredients, including wild-caught fish.

           61.   Likewise, by warranting, claiming, stating, featuring, representing,

advertising or otherwise marketing that Orijen and Acana foods, including the


15
   https://www.foodengineeringmag.com/articles/95994-champion-petfoods-opens-dogstar-
kitchens


532159.1                                      45
                                        27-CV-18-17471
                                                                                           Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 49 of 83                  State of Minnesota
                                                                                           10/17/2018 3:39 PM




Contaminated Dog Foods, are natural, fit for human consumption, fit for canine

consumption, and made from “Biologically Appropriate” and “Fresh Regional Ingredients”

consisting entirely of fresh meat, poultry, fish, and vegetables, Defendants had a known

duty to ensure that there were no chemicals included in the Contaminated Dog Foods. In

fact, Defendants offered further assurances by representing that the quality control over the

manufacturing of the Contaminated Dog Foods as a rigid process free of outsourcing.

           62.   Defendants specifically promise on their website, “[W]e prepare ACANA

ourselves, in our own kitchens, where we oversee every detail of food preparation — from

where our ingredients come from, to every cooking, quality and food safety process.”

Similarly, Defendants promise that their “Dogstar® Kitchens have access to a myriad of

specialty family farms, with whom we partner for our supply of trusted ingredients.”

Finally, Defendants’ promise “[s]tandards that rival the human food processing industry

for authenticity, nutritional integrity, and food safety.” According to the Orijen and Acana

websites, Defendants use “feature state-of-the-art fresh food processing technologies.” As

such, Defendants knew or should have known that higher temperatures coupled with the

type of containers used in manufacturing create a real risk of BPA in their products.

           63.   The Contaminated Dog Foods are available at numerous retail and online

outlets in the United States, including Minnesota.

           64.   The Contaminated Dog Foods are widely advertised, and Defendants employ

a Chief Marketing Officer, a Vice President for Customer Engagement, and a Director of

Marketing in both the United States and Canada.




532159.1                                     46
                                           27-CV-18-17471
                                                                                                 Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 50 of 83                        State of Minnesota
                                                                                                 10/17/2018 3:39 PM




           65.   The official websites for Acana and Orijen display the Contaminated Dog

Foods; descriptions and full lists of ingredients for the Contaminated Dog Foods and

includes the following promises:




           66.   Defendants’ websites repeat the false and misleading claims, warranties,

representations, advertisements, and other marketing about the Contaminated Dog Foods

benefits, quality, purity, and natural make-up, without any mention of the heavy metals

and/or BPA they contain. This is not surprising given that natural pet food sales represent

over $5.5 billion in the United States and have consistently risen over the years.16




16
  Statista, Natural and Organic Pet Food Sales in the U.S. from 2009 to 2019, The Statistics Portal
(accessed Oct. 25, 2017). https://www.statista.com/statistics/548957/us-sales-of-natural-and-
organic-pet-food/



532159.1                                        47
                                          27-CV-18-17471
                                                                                             Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 51 of 83                    State of Minnesota
                                                                                             10/17/2018 3:39 PM




           67.   Moreover, Defendants have themselves acknowledged the importance of

quality dog food to the reasonable consumer:

           “Our No. 1 mandate is BAFRINO – biologically appropriate, fresh regional
           ingredients, never outsourced,” said Frank Burdzy, president and chief executive
           officer of Champion Petfoods in Canada, in an interview with the Daily News
           Monday prior to housewarming activities outside and inside the kitchens.

           “We build relationships with our suppliers and farms and fisheries. We are trusted
           by pet owners,” Burdzy said.17


           68.   As a result of Defendants’ omissions, a reasonable consumer would have no

reason to suspect the presence of heavy metals and/or BPA in the Contaminated Dog Foods

without conducting his or her own scientific tests, or reviewing third-party scientific testing

of these products.




17
  Mason, C., Champion Petfoods DogStar Kitchens holds housewarming, BOWLING GREEN
DAILY NEWS (Jan. 5, 2016) available at http://www.bgdailynews.com/news/champion-petfoods-
dogstar-kitchens-holds-housewarming/article_bf34275d-2242-5f3f-a9cc-
14174235acc1.html?utm_medium=social&utm_source=email&utm_campaign=user-share (last
accessed March 1, 2018).


532159.1                                       48
                                           27-CV-18-17471
                                                                                             Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 52 of 83                    State of Minnesota
                                                                                             10/17/2018 3:39 PM




           69.   However, after conducting third-party scientific testing, it is clear that the

Contaminated Dog Foods does in fact contain levels both heavy metals and/or BPA.

Defendants’ Statements and Omissions Violate Minnesota Laws

           70.   Minnesota laws are designed to ensure that a company’s claims about its

products are truthful and accurate. Defendants violated these state laws by negligently,

recklessly, and/or intentionally incorrectly claiming that the Contaminated Dog Foods are

pure, healthy, and safe for consumption and by not accurately detailing that the products

contain the toxic heavy metals and/or BPA.                  Defendants misrepresented that the

Contaminated Dog Foods are natural, fit for human consumption, fit for canine

consumption, and made from “Biologically Appropriate” and “Fresh Regional Ingredients”

consisting entirely of fresh meat, poultry, fish, and vegetables; “feature[] unmatched and

unique inclusions of meat, naturally providing everything your dog or cat needs to thrive;”

and are “guaranteed” to “keep your dog happy, healthy, and strong.”

           71.   Defendants' marketing and advertising campaign has been sufficiently

lengthy in duration, and widespread in dissemination, that it would be unrealistic to require

Plaintiffs to plead reliance upon each advertised misrepresentation.

           72.   Defendants have engaged in this long-term advertising campaign to convince

potential customers that the Contaminated Dog Foods were pure, healthy, safe for

consumption, and did not contain harmful ingredients such as arsenic and lead. Likewise,

Defendants have engaged in this long-term advertising campaign to convince potential

customers that the Contaminated Dog Foods are natural, pure, and safe despite the presence

of BPA in the food.


532159.1                                        49
                                         27-CV-18-17471
                                                                                           Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 53 of 83                  State of Minnesota
                                                                                           10/17/2018 3:39 PM




Plaintiffs’ Reliance Was Reasonable and Foreseen By Defendants

           73.   Plaintiffs reasonably relied on Defendants’ own claims, warranties,

representations, advertisements, and other marketing concerning the particular qualities

and benefits of the Contaminated Dog Foods.

           74.   Plaintiffs relied upon Defendants’ false and/or misleading representations

alleged herein, including the websites and the Contaminated Dog Foods’ labels and

packaging in making their purchasing decisions.

           75.   Any reasonable consumer would consider the labeling of a product (as well

as the other false and/or misleading representations alleged herein) when deciding whether

to purchase. Here, Plaintiffs relied on the specific statements and misrepresentations by

Defendants that the Contaminated Dog Foods were natural, fit for human consumption, fit

for canine consumption, and made from “Biologically Appropriate” and “Fresh Regional

Ingredients” consisting entirely of fresh meat, poultry, fish, and vegetables; “feature[ing]

unmatched and unique inclusions of meat, naturally providing everything your dog or cat

needs to thrive;” and were “guaranteed” to “keep your dog happy, healthy, and strong”

with no disclosure of the inclusion of heavy metals, including arsenic or lead, and BPA.

Defendants’ Knowledge and Notice of Their Breaches of Their Express and Implied
Warranties

           76.   Defendants had sufficient notice of their breaches of express and implied

warranties. Defendants have, and had, exclusive knowledge of the physical and chemical

makeup of the Contaminated Dog Foods.




532159.1                                      50
                                         27-CV-18-17471
                                                                                          Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 54 of 83                 State of Minnesota
                                                                                          10/17/2018 3:39 PM




           77.   Additionally, Defendants received notice of the contaminants in their dog

and cat food, including the Contaminated Dog Foods, through the Clean Label Project,

which found higher levels of heavy metals in its dog and cat food products. In fact,

Defendants actually responded to the Clean Label Project’s findings. Defendants spoke

with the Clean Label Project by phone regarding its findings and methodology, which

showed that Orijen pet foods have high levels of heavy metals compared to other pet foods.

The Clean Label Project informed Defendants that it compared Orijen pet foods to

competitors’ products and gave them a one-star rating, meaning they contained higher

levels of contaminants than other products on the market. 18 Defendants’ direct contact with

the Clean Label Project demonstrates its knowledge about the Contaminated Dog Foods.

           78.   Defendants also issued a white paper in defense of the Clean Label Project

findings that acknowledges that their products contain heavy metals. 19 In that same White

Paper, Defendants state “[w]e systematically test ORIJEN and ACANA products for heavy

metals (arsenic, cadmium, lead and mercury) at two third-party laboratories.”

           79.   The White Paper discusses the sources of arsenic, cadmium, lead and

mercury, and what Defendants contend to be acceptable levels of those heavy metals in pet

food.

           80.   Defendants did not widely disseminate this White Paper or direct consumers

to this White Paper. Moreover, Defendants did not change their packaging or labeling to


18
   Clean Label Project, “Orijen: Why Aren’t You Listening to Your Customers?”
http://www.cleanlabelproject.org/orijen-customers/ (last visited Feb. 6, 2018).
19
   http://www.championpetfoods.com/wp-content/themes/champion-
petfoods/res/research/Champion-Petfoods-White-Paper-Heavy-Metals.pdf


532159.1                                      51
                                          27-CV-18-17471
                                                                                          Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 55 of 83                 State of Minnesota
                                                                                          10/17/2018 3:39 PM




include a disclaimer that the Contaminated Dog Foods contain any levels of the heavy

metals or include a copy of the White Paper findings on the packaging or labeling. Finally,

there is no disclosure as to whether the Contaminated Dog Foods tested were manufactured

in the United States or Canada.

           81.   Defendants likewise had knowledge of the potential risk and inclusion of

BPA in their Contaminated Dog Foods. Defendants have publicly stated they ask their

suppliers if the packaging contains BPA while at the same time admitting that they in fact

do not perform any tests to confirm that the Contaminated Dog Foods are BPA free.

Moreover, Defendants no longer boast about “exceeding” regulations when asked if the

Contaminated Pet Foods are BPA free.

Privity Exists with Plaintiffs and the Proposed Class

           82.   Defendants knew that consumers such as Plaintiffs and the proposed Class

would be the end purchasers of the Contaminated Dog Foods and the target of their

advertising and statements.

           83.   Defendants intended that the warranties, advertising, labeling, statements,

and representations would be considered by the end purchasers of the Contaminated Dog

Foods, including Plaintiffs and the proposed Class.

           84.   Defendants directly marketed to Plaintiffs and the proposed Class through

statements on their website, labeling, advertising, and packaging.

           85.   Plaintiffs and the proposed Class are the intended beneficiaries of the

expressed and implied warranties.




532159.1                                       52
                                              27-CV-18-17471
                                                                                                Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 56 of 83                       State of Minnesota
                                                                                                10/17/2018 3:39 PM




                                CLASS ACTION ALLEGATIONS

           86.      Plaintiffs bring this action individually and on behalf of the following Class

pursuant to Rules 23.02(a)-(c) of the Minnesota Rules of Civil Procedure:

           All persons who are citizens of the State of Minnesota who, from July 1,
           2013, to the present, purchased the Contaminated Dog Foods for household
           or business use, and not for resale (the “Class”).

           87.      Excluded from the Class are the Defendants, any parent companies,

subsidiaries, and/or affiliates, officers, directors, legal representatives, employees, co-

conspirators, all governmental entities, and any judge, justice, or judicial officer presiding

over this matter.

           88.      This action is brought and may be properly maintained as a class action.

There is a well-defined community of interests in this litigation and the members of the

Class are easily ascertainable.

           89.      The members in the proposed Class are so numerous that individual joinder

of all members is impracticable, and the disposition of the claims of the members of all

Classes members in a single action will provide substantial benefits to the parties and

Court.

           90.      Questions of law and fact common to Plaintiffs and the Class include, but are

not limited to, the following:


                 a. whether Defendants owed a duty of care to Plaintiffs and the Class;

                 b. whether Defendants knew or should have known that the Contaminated Dog
                    Foods contained heavy metals;




532159.1                                           53
                                           27-CV-18-17471
                                                                                              Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 57 of 83                     State of Minnesota
                                                                                              10/17/2018 3:39 PM




             c. whether Defendants knew or should have known that the Contaminated Dog
                Foods contained BPA;

             d. whether Defendants wrongfully represented and continue to represent that
                the Contaminated Dog Foods are natural, fit for human consumption, fit for
                canine consumption, and made from “Biologically Appropriate” and “Fresh
                Regional Ingredients” consisting entirely of fresh meat, poultry, fish, and
                vegetables;

             e. whether Defendants wrongfully represented and continue to represent that
                the Contaminated Dog Foods are healthy, superior quality, nutritious and
                safe for consumption;

             f. whether Defendants wrongfully represented and continue to represent that
                the Contaminated Dog Foods are natural;

             g. whether Defendants wrongfully represented and continue to represent that
                the Contaminated Dog Foods are pure and safe;

             h. whether Defendants wrongfully represented and continue to represent that
                the manufacturing of the Contaminated Dog Foods is subjected to rigorous
                standards, including temperature;

             i. whether Defendants wrongfully failed to state that the Contaminated Dog
                Foods contained heavy metals and/or BPA;

             j. whether Defendants’ representations in advertising, warranties, packaging,
                and/or labeling are false, deceptive, and misleading;

             k. whether those representations are likely to deceive a reasonable consumer;

             l. whether a reasonable consumer would consider the presence of heavy metals
                and/or BPA as a material fact in purchasing pet food;

             m. whether Defendants had knowledge that those representations were false,
                deceptive, and misleading;

             n. whether Defendants continue to disseminate those representations despite
                knowledge that the representations are false, deceptive, and misleading;

             o. whether a representation that a product is healthy, superior quality, nutritious
                and safe for consumption and does not contain arsenic and/or lead is material
                to a reasonable consumer;




532159.1                                        54
                                              27-CV-18-17471
                                                                                                  Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 58 of 83                         State of Minnesota
                                                                                                  10/17/2018 3:39 PM




                 p. whether Defendants’ representations and descriptions on the labeling of the
                    Contaminated Dog Foods are likely to mislead, deceive, confuse, or
                    confound consumers acting reasonably;

                 q. whether Defendants violated Minnesota laws;

                 r. whether Defendants breached their express warranties;

                 s. whether Defendants breached their implied warranties;

                 t. whether Defendants engaged in unfair trade practices;

                 u. whether Defendants engaged in false advertising;

                 v. whether Defendants made negligent and/or fraudulent misrepresentations
                    and/or omissions;

                 w. whether Plaintiffs and the members of the Class are entitled to actual,
                    statutory, and

                 x. whether Plaintiffs and members of the Class are entitled to declaratory and
                    injunctive relief.

           91.      Defendants engaged in a common course of conduct giving rise to the legal

rights sought to be enforced by Plaintiffs individually and on behalf of the other members

of the Class. Identical statutory violations and business practices and harms are involved.

Individual questions, if any, are not prevalent in comparison to the numerous common

questions that dominate this action.

           92.      Plaintiffs’ claims are typical of those of the members of the Class in that they

are based on the same underlying facts, events, and circumstances relating to Defendants’

conduct.

           93.      Plaintiffs will fairly and adequately represent and protect the interests of the

Class, have no interests incompatible with the interests of the Class, and have retained




532159.1                                           55
                                           27-CV-18-17471
                                                                                             Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 59 of 83                    State of Minnesota
                                                                                             10/17/2018 3:39 PM




counsel competent and experienced in class action, consumer protection, and false

advertising litigation.

           94.   Class treatment is superior to other options for resolution of the controversy

because the relief sought for each member of the Class is small such that, absent

representative litigation, it would be infeasible for members of the Class to redress the

wrongs done to them.

           95.   Questions of law and fact common to the Class predominate over any

questions affecting only individual members of the Class.

           96.   As a result of the foregoing, class treatment is appropriate.

                                   CLAIMS FOR RELIEF

                                           COUNT I

     Violation of the Minnesota Commercial Feed Law Minn. Stat. § 25.31, et seq.
                       Against Defendants on Behalf of the Class

           97.   Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

           98.   The Contaminated Dog Foods manufactured, distributed, marketed, and sold

by Defendants are “commercial feed” within the meaning of the Minnesota Commercial

Feed Law (MCFL).

           99.   The Contaminated Dog Foods are “misbranded”, within the meaning of the

MCFL, because it is, as described above, the Contaminated Dog Foods are advertised and

marketed in a false, misleading, and deceptive manner with respect to the ingredients,

composition, and suitability for consumption.



532159.1                                        56
                                            27-CV-18-17471
                                                                                              Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 60 of 83                     State of Minnesota
                                                                                              10/17/2018 3:39 PM




           100.   The Contaminated Dogs Foods are “adulterated”, within the meaning of the

MCFL, because:

              a. They contain poisonous and deleterious substances rendering them injurious
                 to the health of pets; and

              b. Their composition and quality fall below and differ from that which their
                 labels purport and represent to process.

           101.   Defendants’ manufacture and distribution of these adulterated and

misbranded Contaminated Dog Foods are prohibited by and violations of the MCFL.

           102.   As a result of Defendants’ conduct, Plaintiffs and the Class have suffered

actual damages in that they have purchased Contaminated Dog Foods that is worth less

than the price they paid and that they would not have purchased at all had they known of

the presence of heavy metals and/or BPA. There is an association between Defendants’

acts and omissions as alleged herein and the damages suffered by Plaintiffs and the Class.

           103.   As a direct and proximate result of Defendants’ violations of the MCFL,

Plaintiffs and the Class have been injured, and that harm will continue unless Defendants

are enjoined from manufacturing, distributing, marketing and selling the misbranded and

adulterated Contaminated Dog Foods described herein.

           104.   Pursuant to Minn. Stat. § 8.31, subd. 3a, Plaintiffs and the Class seek actual

damages, equitable relief, attorneys’ fees, costs, and any other just and proper relief

available thereunder for Defendants’ violations of the MCFL.




532159.1                                         57
                                          27-CV-18-17471
                                                                                          Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 61 of 83                 State of Minnesota
                                                                                          10/17/2018 3:39 PM




                                          COUNT II

 Violation of Minnesota Unlawful Trade Practices Act Minn. Stat. § 325D.13, et seq.
                Against Defendants on behalf of the Minnesota Class

           105.   Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

           106.   Defendants are “persons” within the meaning of the Minnesota Unlawful

Trade Practices Act (MUTPA).

           107.   Defendants violated the MUTPA by knowingly misrepresenting the true

quality and ingredients of the Contaminated Dog Foods by falsely claiming, on both the

labels and their websites, that their Contaminated Dog Foods are:

              a. natural, fit for human consumption, fit for canine consumption, and made
                 from “Biologically Appropriate” and “Fresh Regional Ingredients”
                 consisting entirely of fresh meat, poultry, fish, and vegetables;

              b. contain “only 1 supplement – zinc”;

              c. “provid[e] a natural source of virtually every nutrient your dog needs to
                 thrive;” and

              d. “guaranteed to keep your dog healthy, happy and strong.”

           108.   Defendants knew or should have known that the Contaminated Dog Foods

did not have the quality and ingredients described above because they contain levels of

various heavy metals and/or BPA.

           109.   Defendants’ misrepresentations, concealment, omissions, and other

deceptive conduct were likely to deceive or cause misunderstanding and did in fact deceive

Plaintiffs and the Class with respect to the Contaminated Dog Foods’ quality, ingredients,

and suitability for consumption by dogs.



532159.1                                       58
                                           27-CV-18-17471
                                                                                           Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 62 of 83                  State of Minnesota
                                                                                           10/17/2018 3:39 PM




           110.   Defendants intended that Plaintiffs and the Class would rely on Defendants’

misrepresentations, concealment, warranties, deceptions, and/or omissions regarding the

Contaminated Dog Foods’ quality, ingredients, and suitability for consumption by dogs.

           111.   Defendants’ conduct and omissions described herein occurred repeatedly in

Defendants’ trade or business and were capable of deceiving a substantial portion of the

consuming public.

           112.   The facts concealed or not disclosed by Defendants were material facts in

that Plaintiffs and any reasonable consumer would have considered them in deciding

whether to purchase the Contaminated Dog Foods. Had Plaintiffs known the Contaminated

Dog Foods did not have the quality and ingredients advertised by Defendants, they would

not have purchased the Contaminated Dog Foods.

           113.   Defendants intended that Plaintiffs would rely on the deception by

purchasing the Contaminated Dog Foods, unaware of the undisclosed material facts. This

conduct constitutes consumer fraud.

           114.   Defendants’ unlawful conduct is continuing, with no indication that

Defendants intend to cease this fraudulent course of conduct.

           115.   As a result of Defendants’ conduct, Plaintiffs and the Class have suffered

actual damages in that they have purchased Contaminated Dog Foods that is worth less

than the price they paid and that they would not have purchased at all had they known of

the presence of heavy metals and/or BPA. There is an association between Defendants’

acts and omissions as alleged herein and the damages suffered by Plaintiffs and the Class.




532159.1                                        59
                                            27-CV-18-17471
                                                                                              Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 63 of 83                     State of Minnesota
                                                                                              10/17/2018 3:39 PM




           116.   As a direct and proximate result of Defendants’ violations of the MUTPA,

Plaintiffs and the Class have been injured, and that harm will continue unless Defendants

are enjoined from misrepresenting the quality and ingredients of their Contaminated Dog

Foods described herein.

           117.   Pursuant to Minn. Stat. § 8.31, subd. 3a, and § 325D.15, Plaintiffs and the

Class seek actual damages, injunctive and declaratory relief, attorneys’ fees, costs, and any

other just and proper relief available thereunder for Defendants’ violations of the MUTPA.

                                           COUNT III

              Violation of Minnesota Uniform Deceptive Trade Practices Act
                               Minn. Stat. § 325D.43, et seq.
                         Against Defendants on behalf of the Class

           118.   Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

           119.   Defendants are “persons” within the meaning of the Minnesota Uniform

Deceptive Trade Practices Act (MUDTPA).

           120.   Defendants willingly engaged in deceptive trade practices, in violation of the

MUDTPA, by:

              a. representing that their Contaminated Dog Foods have characteristics,
                 ingredients, uses, and benefits that they do not have;

              b. representing that their Contaminated Dog Foods are of a superior standard,
                 quality, and grade when they contain levels of various heavy metals and/or
                 BPA; and

              c. representing that their Contaminated Dog Foods are of a natural when they
                 contain BPA.




532159.1                                         60
                                           27-CV-18-17471
                                                                                           Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 64 of 83                  State of Minnesota
                                                                                           10/17/2018 3:39 PM




           121.   Defendants knew or should have known that the Contaminated Dog Foods

did not have the ingredients, uses, and benefits described herein because they contain levels

of various heavy metals and/or levels of BPA.

           122.   Defendants knew or should have known that the Contaminated Dog Foods

were not of a superior standard, quality, or grade because they contain levels of various

heavy metals and/or BPA that a reasonable consumer would consider material.

           123.   Defendants knew or should have known that the Contaminated Dog Foods

were not natural because they contain material levels of BPA.

           124.   Defendants’ misrepresentations, concealment, omissions, and other

deceptive conduct were likely to deceive or cause misunderstanding and did in fact deceive

Plaintiffs and the Class with respect to the Contaminated Dog Foods’ ingredients, uses,

benefits, standards, quality, grade, and suitability for consumption by dogs.

           125.   Defendants intended that Plaintiffs and the Class would rely on Defendants’

misrepresentations, concealment, warranties, deceptions, and/or omissions regarding the

Contaminated Dog Foods’ ingredients, uses, benefits, standards, quality, grade, and

suitability for consumption by dogs.

           126.   Defendants’ conduct and omissions described herein occurred repeatedly in

Defendants’ trade or business and were capable of deceiving a substantial portion of the

consuming public.

           127.   The facts concealed or not disclosed by Defendants were material facts in

that Plaintiffs and any reasonable consumer would have considered them in deciding

whether to purchase the Contaminated Dog Foods. Had Plaintiffs known the Contaminated


532159.1                                        61
                                           27-CV-18-17471
                                                                                             Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 65 of 83                    State of Minnesota
                                                                                             10/17/2018 3:39 PM




Dog Foods did not have the quality and ingredients advertised by Defendants, they would

not have purchased the Contaminated Dog Foods.

           128.   Defendants intended that Plaintiffs and the Class would rely on the deception

by purchasing the Contaminated Dog Foods, unaware of the undisclosed material facts.

This conduct constitutes consumer fraud.

           129.   Defendants’ unlawful conduct is continuing, with no indication that

Defendants intend to cease this fraudulent course of conduct.

           130.   As a result of Defendants’ conduct, Plaintiffs and the Class have suffered

actual damages in that they have purchased Contaminated Dog Foods that is worth less

than the price they paid and that they would not have purchased at all had they known of

levels of heavy metals and BPA. There is an association between Defendants’ acts and

omissions as alleged herein and the damages suffered by Plaintiffs.

           131.   As a direct and proximate result of Defendants’ violations of the MUDTPA,

Plaintiffs and the Class have been injured, and that harm is likely to continue unless

Defendants are enjoined from misrepresenting the ingredients, uses, benefits, standards,

quality, grade, and suitability for consumption by dogs of their Contaminated Dog Foods

described herein.

           132.   Pursuant to Minn. Stat. § 8.31, subd. 3a, and § 325D.45, Plaintiffs and the

Class seek actual damages, injunctive and declaratory relief, attorneys’ fees, costs, and any

other just and proper relief available thereunder for Defendants’ violations of the

MUDTPA.




532159.1                                        62
                                          27-CV-18-17471
                                                                                          Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 66 of 83                 State of Minnesota
                                                                                          10/17/2018 3:39 PM




                                          COUNT IV

                  Violation of Minnesota False Statement in Advertising Act
                                Minn. Stat. § 325F.67, et seq.
                          Against Defendants on Behalf of the Class

           133.   Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

           134.   Plaintiffs purchased “goods”, specifically the Contaminated Dog Foods

discussed herein, and are a “person” within the meaning of the False Statement in

Advertising Act (FSAA).

           135.   Plaintiffs purchased the Contaminated Dog Foods through advertising that

contained numerous material assertions representations, and statements of fact made,

published, disseminated, circulated, and placed before the public by Defendants that were

untrue, deceptive, and misleading.

           136.   By engaging in the conduct herein, Defendants violated and continue to

violate Minn. Stat. § 325F.67.

           137.   Defendants' misrepresentations, knowing omissions, and use of other sharp

business practices include, by way of example, representations that the Contaminated Dog

Foods are:

              a. natural, fit for human consumption, fit for canine consumption, and made
                 from “Biologically Appropriate” and “Fresh Regional Ingredients”
                 consisting entirely of fresh meat, poultry, fish, and vegetables;

              b. contain “only 1 supplement – zinc”;

              c. “provid[e] a natural source of virtually every nutrient your dog needs to
                 thrive”; and



532159.1                                       63
                                           27-CV-18-17471
                                                                                            Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 67 of 83                   State of Minnesota
                                                                                            10/17/2018 3:39 PM




              d. “guaranteed to keep your dog healthy, happy and strong.”

           138.   Defendants, including its agents and distributors, also made untrue,

deceptive, and misleading assertions and representations about the Contaminated Dog

Foods by making and repeating the various statements about the alleged quality,

characteristics, and capabilities of the Contaminated Dog Foods referenced herein.

           139.   As a result of Defendants’ conduct, Plaintiffs and the Class have suffered

actual damages in that they have purchased Contaminated Dog Foods that is worth less

than the price they paid and that they would not have purchased at all had they known of

the presence of heavy metals and/or BPA. There is an association between Defendants’

acts and omissions as alleged herein and the damages suffered by Plaintiffs.

           140.   As a direct and proximate result of Defendants’ violations of the FSAA,

Plaintiffs and the Class have been injured, and that harm is likely to continue unless

Defendants are enjoined from misrepresenting the ingredients, uses, benefits, standards,

quality, grade, and suitability for consumption by dogs of their Contaminated Dog Foods

described herein.

           141.   Pursuant to Minn. Stat. § 8.31, subd. 3a, and § 325F.67, Plaintiffs and the

Class seek actual damages, injunctive and declaratory relief, attorneys’ fees, costs, and any

other just and proper relief available thereunder for Defendants’ violations of the FSAA.




532159.1                                        64
                                            27-CV-18-17471
                                                                                            Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 68 of 83                   State of Minnesota
                                                                                            10/17/2018 3:39 PM




                                            COUNT V

Violation of Minnesota Prevention of Consumer Fraud Act Minn. Stat. § 325F.68, et
                  seq. Against Defendants on Behalf of the Class

           142.   Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

           143.   Plaintiffs are residents of the State of Minnesota.

           144.   Defendants are “persons” within the meaning of the Minnesota Prevention

of Consumer Fraud Act (MPCFA).

           145.   Defendants’ advertisements and representations with respect to the

Contaminated Dog Foods were made in connection with the sale of the Contaminated Dog

Foods to Plaintiffs and the Class.

           146.   Defendants knowingly acted, used, and employed fraud, false pretenses, false

promises, misrepresentations, misleading statements, and deceptive practices in connection

with the sale of their Contaminated Dog Foods.                Specifically, Defendants falsely

represented that its Contaminated Dog Foods are:

              a. natural, fit for human consumption, fit for canine consumption, and made
                 from “Biologically Appropriate” and “Fresh Regional Ingredients”
                 consisting entirely of fresh meat, poultry, fish, and vegetables;

              b. contain “only 1 supplement – zinc”;

              c. “provid[e] a natural source of virtually every nutrient your dog needs to
                 thrive”; and

              d. “guaranteed to keep your dog healthy, happy and strong.”




532159.1                                         65
                                            27-CV-18-17471
                                                                                              Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 69 of 83                     State of Minnesota
                                                                                              10/17/2018 3:39 PM




           147.   Defendants intended for Plaintiffs and the Class to rely on and accept as true

these advertisements and representations in deciding whether to purchase the

Contaminated Dog Foods.

           148.   Defendants’ unfair or deceptive acts or practices were likely to deceive

reasonable consumers about the Contaminated Dog Foods’ quality, ingredients, fitness for

consumption and, by extension, the true value of the Contaminated Dog Foods. Plaintiffs

and the Class relied on, and were in fact deceived by, Defendants’ advertisements and

representations with respect to the Contaminated Dog Foods’ quality, ingredients, and

fitness for consumption in deciding to purchase them over competitors’ dog foods.

           149.   As a result of Defendants’ conduct, Plaintiffs and the Class have suffered

actual damages in that they have purchased Contaminated Dog Foods that is worth less

than the price they paid and that they would not have purchased at all had they known of

the levels of heavy metals and/or BPA. There is an association between Defendants’ acts

and omissions as alleged herein and the damages suffered by Plaintiffs.

           150.   As a direct and proximate result of Defendants’ violations of the MPCFA,

Plaintiffs and the Class have been injured, and that harm is likely to continue unless

Defendants are enjoined from misrepresenting the quality, ingredients, and fitness for

consumption of their Contaminated Dog Foods described herein.

           151.   Pursuant to Minn. Stat. § 8.31, subd. 3a, and § 325F.67, Plaintiffs and the

Class seek actual damages, injunctive and declaratory relief, attorneys’ fees, costs, and any

other just and proper relief available thereunder for Defendants’ violations of the MPCFA.




532159.1                                         66
                                           27-CV-18-17471
                                                                                             Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 70 of 83                    State of Minnesota
                                                                                             10/17/2018 3:39 PM




                                           COUNT VI

           Breach of Express Warranty Against Defendants on Behalf of the Class

           152.   Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

           153.   Defendants marketed and sold their Contaminated Dog Foods into the stream

of commerce with the intent that the Contaminated Dog Foods would be purchased by

Plaintiffs and the Class.

           154.   Defendants expressly warranted, advertised, and represented to Plaintiffs and

the Class that their Contaminated Dog Foods are:

              a. natural, fit for human consumption, fit for canine consumption, and made
                 from “Biologically Appropriate” and “Fresh Regional Ingredients”
                 consisting entirely of fresh meat, poultry, fish, and vegetables;

              b. contain “only 1 supplement – zinc”;

              c. “provid[e] a natural source of virtually every nutrient your dog needs to
                 thrive”; and

              d. “guaranteed to keep your dog healthy, happy and strong.”

           155.   Defendants made these express warranties regarding the Contaminated Dog

Foods’ quality, ingredients, and fitness for consumption in writing through their website,

advertisements, and marketing materials and on the Contaminated Dog Foods’ packaging

and labels. These express warranties became part of the basis of the bargain Plaintiffs and

the Class entered into upon purchasing the Contaminated Dog Foods.

           156.   Defendants’ advertisements, warranties, and representations were made in

connection with the sale of the Contaminated Dog Foods to Plaintiffs and the Class.




532159.1                                        67
                                           27-CV-18-17471
                                                                                           Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 71 of 83                  State of Minnesota
                                                                                           10/17/2018 3:39 PM




Plaintiffs and the Class relied on Defendants’ advertisements, warranties, and

representations regarding the Contaminated Dog Foods in decided whether to purchase

Defendants’ products.

           157.   Defendants’ Contaminated Dog Foods do not conform to Defendants’

advertisements, warranties and representations in that they:

              a. are not natural or suitable for consumption by humans or canines;

              b. contain levels of various heavy metals; and

              c. contain levels of BPA.

           158.   Defendants were on notice of this breach as they were aware of the included

heavy metals and/or BPA in the Contaminated Dog Foods and based on the public

investigation by the Clean Label Product that showed their dog food products as unhealthy.

           159.   Privity exists because Defendants expressly warranted to Plaintiffs and the

Class that the Contaminated Dog Foods were natural, suitable for consumption, and

contained only meat, poultry, fish, and/or vegetables, and guaranteed to keep dogs healthy,

happy, and strong.

           160.   As a direct and proximate result of Defendants’ conduct, Plaintiffs and the

Class have suffered actual damages in that they have purchased Contaminated Dog Foods

that is worth less than the price they paid and that they would not have purchased at all had

they known of the presence of heavy metals, and/or BPA.

           161.   Plaintiffs and the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available thereunder for




532159.1                                        68
                                           27-CV-18-17471
                                                                                             Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 72 of 83                    State of Minnesota
                                                                                             10/17/2018 3:39 PM




Defendants’ failure to deliver goods conforming to their express warranties and resulting

breach.

                                          COUNT VII

                       Breach of Implied Warranty of Merchantability
                         Against Defendants on Behalf of the Class

           162.   Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

           163.   Defendants are merchants engaging in the sale of goods to Plaintiffs and the

Class.

           164.   There was a sale of goods from Defendants to Plaintiffs and the members of

the Class.

           165.   At all times mentioned herein, Defendants manufactured or supplied the

Contaminated Dog Foods, and prior to the time the Contaminated Dog Foods were

purchased by Plaintiffs and the Class, Defendants impliedly warranted to them that the

Contaminated Dog Foods were of merchantable quality, fit for their ordinary use

(consumption by dogs), and conformed to the promises and affirmations of fact made on

the Contaminated Dog Foods’ containers and labels, including that the food was:

              a. natural, fit for human consumption, fit for canine consumption, and made
                 from “Biologically Appropriate” and “Fresh Regional Ingredients”
                 consisting entirely of fresh meat, poultry, fish, and vegetables;

              b. contain “only 1 supplement – zinc”;

              c. nutritious, superior quality, pure, natural, healthy and safe for consumption;

              d. “provid[e] a natural source of virtually every nutrient your dog needs to
                 thrive”; and


532159.1                                        69
                                           27-CV-18-17471
                                                                                           Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 73 of 83                  State of Minnesota
                                                                                           10/17/2018 3:39 PM




              e. “guaranteed to keep your dog healthy, happy and strong.”

           166.   Plaintiffs and the Class relied on Defendants’ promises and affirmations of

fact when they purchased the Contaminated Dog Foods.

           167.   The Contaminated Dog Foods were not fit for their ordinary use,

consumption by dogs, and did not conform to Defendants’ affirmations of fact and

promises as they contained heavy metals and/or BPA at material levels to a reasonable

consumer.

           168.   The Contaminated Dog Foods that Defendants delivered to Plaintiffs and the

Class also did not conform to affirmations of fact that they were natural because they

contained the industrial chemical BPA.

           169.   Defendants breached the implied warranties by selling the Contaminated

Dog Foods that failed to conform to the promises or affirmations of fact made on the

container or label as each product contained heavy metals and/or BPA.

           170.   Defendants were on notice of this breach as they were aware of the heavy

metals and/or BPA included in the Contaminated Dog Foods, and based on the public

investigation by the Clean Label Product that showed their dog food products as unhealthy.

           171.   Privity exists because Defendants impliedly warranted to Plaintiffs and the

Class through the warranting, packaging, advertising, marketing, and labeling that the

Contaminated Dog Foods healthy, natural, and suitable for consumption and by failing to

make any mention of heavy metals or BPA.

           172.   As a direct and proximate result of Defendants’ conduct, Plaintiffs and the

Class have suffered actual damages in that they have purchased Contaminated Dog Foods


532159.1                                        70
                                           27-CV-18-17471
                                                                                             Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 74 of 83                    State of Minnesota
                                                                                             10/17/2018 3:39 PM




that is worth less than the price they paid and that they would have not have purchased at

all had they known of the presence of heavy metals and/or BPA.

           173.   Plaintiffs and the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available thereunder for

Defendants’ failure to deliver goods conforming to their implied warranties and resulting

breach.

                                         COUNT VIII

           Fraudulent Misrepresentation Against Defendants on Behalf of the Class

           174.   Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

           175.   Defendants falsely represented to Plaintiffs and the Classes that their

Contaminated Dog Foods are:

              a. natural, fit for human consumption, fit for canine consumption, and made
                 from “Biologically Appropriate” and “Fresh Regional Ingredients”
                 consisting entirely of fresh meat, poultry, fish, and vegetables;

              b. contain “only 1 supplement – zinc”;

              c. nutritious, superior quality, pure, natural, healthy and safe for consumption;

              d. “provid[e] a natural source of virtually every nutrient your dog needs to
                 thrive”; and

              e. “guaranteed to keep your dog healthy, happy and strong.”

           176.   Defendants intentionally and knowingly made these misrepresentations to

induce Plaintiffs and the Class to purchase their Contaminated Dog Foods.

           177.   Defendants knew that their representations about the Contaminated Dog

Foods were false in that the Contaminated Dog Foods contain levels of heavy metals and/or

532159.1                                        71
                                             27-CV-18-17471
                                                                                               Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 75 of 83                      State of Minnesota
                                                                                               10/17/2018 3:39 PM




BPA as well as chemical ingredients.              Defendants allowed their packaging, labels,

advertisements, promotional materials, and website to intentionally mislead consumers,

such as Plaintiffs and the Class.

           178.    Plaintiffs and the Class did in fact rely on these misrepresentations and

purchased the Contaminated Dog Foods to their detriment. Given the deceptive manner in

which Defendants advertised, represented and otherwise promoted the Contaminated Dog

Foods, Plaintiffs and the Class’s reliance on Defendants’ misrepresentations was

justifiable.

           179.    As a direct and proximate result of Defendants’ conduct, Plaintiffs and the

Class have suffered actual damages in that they have purchased Contaminated Dog Foods

that is worth less than the price they paid and that they would not have purchased at all had

they known of the presence of heavy metals and/or BPA.

           180.    Plaintiffs and the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available under the laws.

                                            COUNT IX

                  Fraud by Omission Against Defendants on Behalf of the Class

           181.    Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

           182.    Defendants concealed from and failed to disclose to Plaintiffs and the Class

that their Contaminated Dog Foods contained heavy metals and/or BPA.

           183.    Defendants further concealed from and failed to disclose to Plaintiffs and the

Class that their Contaminated Dog Foods contained chemical ingredients.


532159.1                                          72
                                            27-CV-18-17471
                                                                                              Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 76 of 83                     State of Minnesota
                                                                                              10/17/2018 3:39 PM




           184.   Defendants were under a duty to disclose to Plaintiffs and members of the

Class the true quality, characteristics, ingredients and suitability of the Contaminated Dog

Foods because: (1) Defendants were in a superior position to know the true state of facts

about their product; (2) Defendants were in a superior position to know the actual

ingredients, characteristics, and suitability of the Contaminated Dog Foods; and (3)

Defendants knew that Plaintiffs and the Class could not reasonably have been expected to

learn or discover that the Contaminated Dog Foods were misrepresented in the packaging,

labels, advertising, and website prior to purchasing the Contaminated Dog Foods.

           185.   The facts concealed or not disclosed by Defendants to Plaintiffs and the Class

are material in that a reasonable consumer would have considered them to be important in

deciding whether to purchase the Contaminated Dog Foods.

           186.   Plaintiffs and the Class justifiably relied on the omissions of Defendants to

their detriment. The detriment is evident from the true quality, characteristics, and

ingredients of the Contaminated Dog Foods, which is inferior than advertised and

represented by Defendants.

           187.   As a direct and proximate result of Defendants’ conduct, Plaintiffs and the

Class have suffered actual damages in that they have purchased Contaminated Dog Foods

that is worth less than the price they paid and that they would not have purchased at all had

they known of the presence of heavy metals and/or BPA.

           188.   Plaintiffs and the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available under the laws.




532159.1                                         73
                                           27-CV-18-17471
                                                                                               Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 77 of 83                      State of Minnesota
                                                                                               10/17/2018 3:39 PM




                                           COUNT X

           Negligent Misrepresentation Against Defendants on Behalf of the Class

           189.   Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

           190.   Defendants had a duty to Plaintiffs and the Class to exercise reasonable and

ordinary care in the formulation, testing, formulation, manufacture, marketing,

distribution, and sale of the Contaminated Dog Foods.

           191.   Defendants breached their duty to Plaintiffs and the Class by formulating,

testing, manufacturing, advertising, marketing, distributing, and selling a product to

Plaintiffs that is does not have the ingredients, qualities, characteristics, and suitability for

consumption that Defendants’ advertised and by failing to promptly remove the

Contaminated Dog Foods from the marketplace or to take other appropriate remedial

action.

           192.   Defendants knew or should have known that the ingredients, qualities, and

characteristics of the Contaminated Dog Foods were not as advertised or suitable for their

intended use, consumption by dogs, and was otherwise not as warranted and represented

by Defendants. Specifically, Defendants knew or should have known that: (1) the certain

of the Contaminated Dog Foods were not natural because they contained levels of the

chemical BPA; (2) the Contaminated Dog Foods were not nutritious, superior quality, pure,

natural, healthy and safe for consumption because they contained high levels of heavy

metals; and (3) and the Contaminated Dog Foods were otherwise not as warranted and

represented by Defendants.


532159.1                                        74
                                            27-CV-18-17471
                                                                                             Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 78 of 83                    State of Minnesota
                                                                                             10/17/2018 3:39 PM




           193.    As a direct and proximate result of Defendants’ conduct, Plaintiffs and the

Class have suffered actual damages in that they have purchased Contaminated Dog Foods

that is worth less than the price they paid and that they would not have purchased at all had

they known they contained heavy metals and/or BPA.

           194.    Plaintiffs and the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available.

                                           COUNT XI

                  Unjust Enrichment Against Defendants on Behalf of the Class

           195.    Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

           196.    Substantial benefits have been conferred on Defendants by Plaintiffs and the

Class through the purchase of the Contaminated Dog Foods. Defendants knowingly and

willingly accepted and enjoyed these benefits.

           197.    Defendants either knew or should have known that the payments rendered

by Plaintiffs were given and received with the expectation that the Contaminated Dog

Foods would have the qualities, characteristics, ingredients, and suitability for

consumption represented and warranted by Defendants. As such, it would be inequitable

for Defendants to retain the benefit of the payments under these circumstances.

           198.    Defendants’ acceptance and retention of these benefits under the

circumstances alleged herein make it inequitable for Defendants to retain the benefits

without payment of the value to Plaintiffs and the Class.




532159.1                                         75
                                           27-CV-18-17471
                                                                                             Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 79 of 83                    State of Minnesota
                                                                                             10/17/2018 3:39 PM




           199.   Plaintiffs and the Class are entitled to recover from Defendants all amounts

wrongfully collected and improperly retained by Defendants, plus interest thereon.

           200.   Plaintiffs and the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available under the laws.

                                   PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

pray for judgment against the Defendants as to each and every count, including:

           A.     An order declaring this action to be a proper class action, appointing

Plaintiffs and their counsel to represent the Class, and requiring Defendants to bear the

costs of class notice;

           B.     An order enjoining Defendants from selling the Contaminated Dog Foods

until the levels of heavy metals and/or BPA are removed or full disclosure of the presence

of such appear on all labels, packaging and advertising;

           C.     An order enjoining Defendants from selling the Contaminated Dog Foods in

any manner suggesting or implying that they are healthy, natural, and safe for consumption;

           D.     An order requiring Defendants to engage in a corrective advertising

campaign and engage in any further necessary affirmative injunctive relief, such as

recalling existing products;

           E.     An order awarding declaratory relief, and any further retrospective or

prospective injunctive relief permitted by law or equity, including enjoining Defendants

from continuing the unlawful practices alleged herein, and injunctive relief to remedy

Defendants' past conduct;


532159.1                                        76
                                             27-CV-18-17471
                                                                                              Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 80 of 83                     State of Minnesota
                                                                                              10/17/2018 3:39 PM




           F.     An order requiring Defendants to pay restitution to restore all funds acquired

by means of any act or practice declared by this Court to be an unlawful, unfair, or

fraudulent business act or practice, untrue or misleading advertising, or a violation of

Minnesota law, plus pre- and post-judgment interest thereon;

           G.     An order requiring Defendants to disgorge or return all monies, revenues,

and profits obtained by means of any wrongful or unlawful act or practice;

           H.     An order requiring Defendants to pay all actual and statutory damages

permitted under the counts alleged herein;

           I.     An order awarding attorneys’ fees and costs, including the costs of pre-suit

investigation, to Plaintiffs and the Class; and

           J.     An order providing for all other such equitable relief as may be just and

proper.

                                         JURY DEMAND

           Plaintiffs hereby demand a trial by jury on all issues so triable.




532159.1                                          77
                                      27-CV-18-17471
                                                                                  Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 81 of 83         State of Minnesota
                                                                                  10/17/2018 3:39 PM




Dated: October 17, 2018                 LOCKRIDGE GRINDAL NAUEN P.L.L.P.


                                        By: s/ Rebecca A. Peterson
                                        ROBERT K. SHELQUIST, #21310X
                                        REBECCA A. PETERSON, #0392663
                                        100 Washington Avenue South, Suite 2200
                                        Minneapolis, MN 55401
                                        Telephone: (612) 339-6900
                                        Facsimile: (612) 339-0981
                                        E-mail: rkshelquist@locklaw.com
                                               rapeterson@locklaw.com

                                        GUSTAFSON GLUEK, PLLC
                                        DANIEL E. GUSTAFSON, #202241
                                        KARLA M. GLUEK, #238399
                                        RAINA C. BORRELLI, #392127
                                        Canadian Pacific Plaza
                                        120 South 6th Street, Suite 2600
                                        Minneapolis, MN 55402
                                        Telephone: (612) 333-8844
                                        Facsimile: (612) 339-6622
                                        E-mail: dgustafson@gustafsongluek.com
                                        kgluek@gustafsongluek.com
                                        rborrelli@gustafsongluek.com



                                        ROBBINS ARROYO LLP
                                        KEVIN A. SEELY (199982)
                                        STEVEN M. MCKANY (271405)
                                        600 B Street, Suite 1900
                                        San Diego, CA 92101
                                        Telephone: (619) 525-3990
                                        Facsimile: (619) 525-3991
                                        E-mail: kseely@robbinsarroyo.com
                                               smckany@robbinsarroyo.com




532159.1                                   78
                                      27-CV-18-17471
                                                                              Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 82 of 83     State of Minnesota
                                                                              10/17/2018 3:39 PM




                                        CUNEO GILBERT & LADUCA, LLP
                                        CHARLES LADUCA
                                        KATHERINE VAN DYCK
                                        4725 Wisconsin Ave NW, Suite 200
                                        Washington, DC 20016
                                        Telephone: 202-789-3960
                                        Facsimile: 202-789-1813
                                        E-mail: kvandyck@cuneolaw.com
                                        charles@cuneolaw.com


                                        LITE DEPALMA GREENBERG, LLC
                                        JOSEPH DEPALMA
                                        SUSANA CRUZ HODGE
                                        570 Broad Street, Suite 1201
                                        Newark, NJ 07102
                                        Telephone: (973) 623-3000
                                        E-mail: jdepalma@litedepalma.com
                                                scruzhodge@litedepalma.com

                                        ANDREWS DEVALERIO LLP
                                        Glen Devalerio
                                        Daryl Andrews
                                        265 Franklin Street, Suite 1702
                                        Boston, MA 02110
                                        Telephone: (617) 936-2796
                                        E-mail: glen@andrewsdevalerio.com
                                                daryl@andrewsdevalerio.com

                                        POMERANTZ LLP
                                        Gustavo F. Bruckner
                                        Samuel J. Adams
                                        600 Third Avenue
                                        New York, New York 10016
                                        Telephone: (212) 661-1100
                                        E-mail: gfbruckner@pomlaw.com
                                                sjadams@pomlaw.com

                                        Attorneys for Plaintiffs




532159.1                                   79
                                       27-CV-18-17471
                                                                                   Filed in District Court
           CASE 0:18-cv-03205-PJS-KMM Doc. 1-1 Filed 11/16/18 Page 83 of 83          State of Minnesota
                                                                                   10/17/2018 3:39 PM




                                 ACKNOWLEDGMENT

           The undersigned hereby acknowledges that pursuant to Minn. Stat. §549.211,

sanctions may be imposed if the Court finds violation of this section.



Dated: October 17, 2018                   By:     s/ Rebecca A. Peterson
                                                  Rebecca A. Peterson, ##0392663




532159.1                                    80
